          Case 2:16-cr-00100-GMN-DJA Document 391 Filed 12/05/19 Page 1 of 4



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:16-CR-100-GMN-CWH

 9                Plaintiff,                        Final Order of Forfeiture

10          v.

11 JAN ROUVEN FUECHTENER
   (AKA LARS SCHMIDT),
12
             Defendant.
13

14         The United States District Court for the District of Nevada entered a Second

15 Amended Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2)

16 and 18 U.S.C. § 2253(a)(1), 2253(a)(2), and 2253(a)(3) based upon the plea of guilty by Jan

17 Rouven Fuechtener, aka Lars Schmidt, to the criminal offenses, forfeiting the property set

18 forth in the Plea Agreement and the Forfeiture Allegation of the Criminal Indictment and

19 shown by the United States to have the requisite nexus to the offenses to which Jan Rouven

20 Fuechtener, aka Lars Schmidt, pled guilty. Indictment, ECF No. 12; Plea Agreement, ECF

21 No. 146; Change of Plea, ECF No. 142; Second Amended Preliminary Order of Forfeiture,

22 ECF No. 385.

23         This Court finds that the United States may amend this order at any time to add

24 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

25 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

26         This Court finds the United States published the notice of forfeiture in accordance

27 with the law via the official government internet forfeiture site, www.forfeiture.gov,

28 consecutively from August 19, 2019, through September 17, 2019, notifying all potential
            Case 2:16-cr-00100-GMN-DJA Document 391 Filed 12/05/19 Page 2 of 4



 1   third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF

 2   No. 389.

 3           This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5           This Court finds no petitions are pending with regard to the property named herein

 6   and the time for presenting such petitions has expired.

 7           THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1),

11   2253(a)(2), and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

12   law:

13              1. Apple MacBook Air Laptop w/ SanDisk Memory Card and Charger, Model

14                 A1466, S/N C02LT0JWF74;

15              2. Apple iMac All in One CPU, Model A1311, S/N C02FH48XDHJN;

16              3. Apple wireless mouse and keyboard;

17              4. WD My Passport Ultra external hard drive, S/N WXP1EC4A6325;

18              5. Netgear Router, Model EX7000, S/N 46D1547RA189D;

19              6. Netgear Nighthawk Router w/ power cord, Model R7500, S/N

20                 3V01485301A50;

21              7. Apple MacBook Air Laptop, Model A1304, S/N W89391VT9A7;

22              8. Apple MacBook Pro Laptop, Model A1398, S/N C0L33X8FFT1;

23              9. Black/Grey WD My Passport USB HDD, S/N WXB1AC41RPRA;

24              10. Transcend USB 8GB;

25              11. External USB HD with blue Wonder Works label;

26              12. White External USB HD, S/N WX91C80A4434T;

27              13. SanDisk 32GB Memory Card;

28   ///
                                                      2
           Case 2:16-cr-00100-GMN-DJA Document 391 Filed 12/05/19 Page 3 of 4



 1            14. Gateway Desktop Computer, Model SX2803-25E, S/N

 2                PTGBS0200111105D2A9600; and

 3            15. Lexar 16GB Thumb Drive

 4   (all of which constitutes property).

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

 6   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

 7   deposit, as well as any income derived as a result of the government’s management of any

 8   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

 9   disposed of according to law.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

11   copies of this Order to all counsel of record.

12          DATED _____________________, 2019.

13

14

15                                               HONORABLE GLORIA M. NAVARRO
                                                 UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
          Case 2:16-cr-00100-GMN-DJA Document 391 Filed 12/05/19 Page 4 of 4



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   December 5, 2019.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
